Affirmed as Modified; Opinion Filed February 23, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00309-CR

                      PATRICK DARNELL LAWRENCE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-73515-S

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                                   Opinion by Justice Myers

       Patrick Darnell Lawrence appeals his conviction, following the adjudication of his guilt,

for burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a) (West 2011). The trial court

assessed punishment, enhanced by two prior felony convictions, at twenty-five years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We
advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note that the judgment adjudicating guilt does not

reflect either appellant’s pleas or the trial court’s findings on the two enhancement paragraphs

alleged in the indictment.     The pleas and findings are reflected on the order deferring

adjudication of guilt. Accordingly, we modify the trial court’s judgment adjudicating guilt to

reflect that appellant pleaded true to both the first and second enhancement paragraphs and the

trial court found true both the first and second enhancement paragraphs. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment. We order the trial court to enter an

amended judgment adjudicating guilt reflecting these modifications.




                                                      / Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140309F.U05

                                                -2-
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


PATRICK DARNELL LAWRENCE,                            Appeal from the 282nd Judicial District
Appellant                                            Court of Dallas County, Texas (Tr.Ct.No.
                                                     F08-73515-S).
No. 05-14-00309-CR         V.                        Opinion delivered by Justice Myers, Chief
                                                     Justice Wright and Justice Evans
THE STATE OF TEXAS, Appellee                         participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       Add section entitled “Plea to 1st Enhancement Paragraph: True.”

       Add section entitled “Plea to 2nd Enhancement/Habitual Paragraph: True.”

       Add section entitled “Findings on 1st Enhancement Paragraph: True.”

       Add section entitled “Findings on 2nd Enhancement/Habitual Paragraph: True.”

         As modified, we AFFIRM the trial court’s judgment adjudicating guilt. We ORDER
the trial court to issue an amended judgment adjudicating guilt that reflects these modifications.



       Judgment entered February 23, 2015.




                                               -3-